DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0181549) (hereafter Johnson), in view of Han (US 2010/0136761) (hereafter Han).
Regarding claim 1, Johnson discloses a semiconductor structure, comprising: 
a substrate 201 (Fig. 3, paragraph 0016) and a dummy gate structure (202 and 203 in Fig. 3, paragraph 0021) on the substrate 201 (Fig. 3), wherein the substrate 201 (Fig. 3) contains source-drain openings 301 (Fig. 3, paragraph 0016) on both sides of the dummy gate structure (202 and 203 in Fig. 3).
Johnson does not disclose a first stress layer, formed on a sidewall of a source-drain opening of the source-drain openings; and 
a second stress layer, formed at a bottom of the source-drain opening and on the first stress layer, wherein the second stress layer fully fills the source-drain opening, and stress of the first stress layer is less than stress of the second stress layer.  
Han discloses a first stress layer 246 (Fig. 8, paragraph 0031), formed on a sidewall of a source-drain opening (regions where 242 and 244 are formed in Fig. 8) of the source-drain openings; and 
a second stress layer 248 (Fig. 8, paragraph 0031), formed at a bottom of the source-drain opening (regions where 242 and 244 are formed in Fig. 8) and on the first stress layer 246 (Fig. 8), wherein the second stress layer 248 (Fig. 8) fully fills the source-drain opening (regions where 242 and 244 are formed in Fig. 8), and stress of the first stress layer 246 (Fig. 8) is less (see paragraph 0050, wherein the second material 248 comprises molecules or atoms that are larger than the molecules or atoms of the first material 246/250) than stress of the second stress layer 248 (Fig. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson to form a first stress layer, formed on a sidewall of a source-drain opening of the source-drain openings; and a second stress layer, formed at a bottom of the source-drain opening and on the first stress layer, wherein the second stress layer fully fills the source-drain opening, and stress of the first stress layer is less than stress of the second stress layer, as taught by Han, since the increased tensile stress (Han, paragraph 0032) of the source and drain regions 242 and 244 (Han, Fig. 8, paragraph 0032) increases the compressive stress in the channel region 226 (Han, Fig. 8, paragraph 0032). 
Regarding claim 5, Johnson further discloses the semiconductor structure according to claim 1, wherein: the first stress layer 502 (Fig. 7; and see paragraph 0017, wherein “low-doped boron SiGe”) is doped with first ions; and the second stress layer 601 (Fig. 7, paragraph 0019, wherein “boron-doped SiGe”) is doped with second ions.  
Regarding claim 6, Johnson further discloses the semiconductor structure according to claim 5, wherein: a conductivity type of the first ions is opposite to a conductivity type of the second ions, or a conductivity type of the first ions (see paragraph 0017, wherein “low-doped boron SiGe”) is the same as a conductivity type of the second ions (paragraph 0019, wherein “boron-doped SiGe”).  
Regarding claim 10, Johnson discloses a method for forming a semiconductor structure, comprising: 
providing a substrate 201 (Fig. 3, paragraph 0016) and forming a dummy gate structure (202 and 203 in Fig. 3, paragraph 0021) on the substrate 201 (Fig. 3); 
forming source-drain openings 301 (Fig. 3, paragraph 0016) in the substrate 201 (Fig. 3) on both sides of the dummy gate structure (202 and 203 in Fig. 3).
Johnson does not disclose forming a first stress layer on a sidewall of a source-drain opening of the source-drain openings; and - 29 -SMIC Ref No.: 2019-00744-SH-US Attorney Docket No.: 00158.0754. OUS 
forming a second stress layer at a bottom of the source-drain opening and on the first stress layer, wherein the second stress layer fully fills the source-drain opening, and stress of the first stress layer is less than stress of the second stress layer.  
Han discloses forming a first stress layer 246 (Fig. 8, paragraph 0031) on a sidewall of a source-drain opening (regions where 242 and 244 are formed in Fig. 8) of the source-drain openings; and - 29 -SMIC Ref No.: 2019-00744-SH-US Attorney Docket No.: 00158.0754. OUS 
forming a second stress layer 248 (Fig. 8, paragraph 0031) at a bottom of the source-drain opening (regions where 242 and 244 are formed in Fig. 8) and on the first stress layer 246 (Fig. 8), wherein the second stress layer 248 (Fig. 8) fully fills the source-drain opening (regions where 242 and 244 are formed in Fig. 8), and stress of the first stress layer 246 (Fig. 8) is less (see paragraph 0050, wherein the second material 248 comprises molecules or atoms that are larger than the molecules or atoms of the first material 246/250) than stress of the second stress layer 248 (Fig. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson to include forming a first stress layer on a sidewall of a source-drain opening of the source-drain openings; and- 29 -SMIC Ref No.: 2019-00744-SH-US Attorney Docket No.: 00158.0754. OUSforming a second stress layer at a bottom of the source-drain opening and on the first stress layer, wherein the second stress layer fully fills the source-drain opening, and stress of the first stress layer is less than stress of the second stress layer, as taught by Han, since the increased tensile stress (Han, paragraph 0032) of the source and drain regions 242 and 244 (Han, Fig. 8, paragraph 0032) increases the compressive stress in the channel region 226 (Han, Fig. 8, paragraph 0032). 
Regarding claim 11, Johnson further discloses the method according to claim 10, wherein forming the first stress layer 501 (Fig. 5) includes: forming an initial first stress layer 401 (Fig. 4, paragraph 0017) on the sidewall and bottom surfaces of the source-drain opening 301 (Fig. 4, paragraph 0017); and using the dummy gate structure (202 and 203 in Fig. 4, paragraph 0021) as a mask, etching the initial first stress layer 401 (Fig. 4) on the bottom surface of the source-drain opening 301 (Fig. 4) to form the first stress layer 501 (Fig. 5, paragraph 0018) on the sidewall of the source-drain opening 301 (Fig. 5).  
Regarding claim 12, Johnson further discloses the method according to claim 11, wherein: the first stress layer 502 (Fig. 7; and see paragraph 0017, wherein “low-doped boron SiGe”) is doped with first ions; and the second stress layer 601 (Fig. 7, paragraph 0019, wherein “boron-doped SiGe”) is doped with second ions.  
Regarding claim 14, Johnson further discloses the method according to claim 12, wherein:- 30 -SMIC Ref No.: 2019-00744-SH-USAttorney Docket No.: 00158.0754. OUS forming the second stress layer 601 (Fig. 6, paragraph 0019, wherein “epitaxial deposition”) includes a selective epitaxial growth process; and doping the second stress layer 601 (Fig. 6, paragraph 0019, wherein “in-situ doped boron”) with the second ions includes an in-situ ion doping process.  
Regarding claim 15, Johnson further discloses the method according to claim 12, wherein: a conductivity type of the first ions is opposite to a conductivity type of the second ions, or a conductivity type of the first ions (see paragraph 0017, wherein “low-doped boron SiGe”) is the same as a conductivity type of the second ions (paragraph 0019, wherein “boron-doped SiGe”).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Han as applied to claim 1 above, and further in view of Adam et al. (US 2014/0077275) (hereafter Adam).
Regarding claim 2, Johnson in view of Han discloses the semiconductor structure according to claim 1, however Johnson and Han do not disclose the first stress layer is made of a same material as the second stress layer.  
Adam discloses the first stress layer 107 (Fig. 3, paragraph 0045, wherein “the layer 107 may comprise silicon alloyed with another semiconductor such as germanium”) is made of a same material as the second stress layer 102 (Fig. 3, paragraph 0042, wherein “silicon germanium”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson in view of Han to form the first stress layer is made of a same material as the second stress layer, as taught by Adam, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Han as applied to claim 1 above, and further in view of Cheng et al. (US 2016/0087037) (hereafter Cheng).
Regarding claim 7, Johnson further discloses the semiconductor structure according to claim 1, wherein: the dummy gate structure (202 and 203 in Fig. 3, paragraph 0021) includes a dummy gate dielectric layer 202 (Fig. 3, paragraph 0016) on a portion of the substrate 201 (Fig. 3), a dummy gate electrode layer 203 (Fig. 3, paragraph 0016) on the dummy gate dielectric layer 202 (Fig. 3), and a sidewall spacer 207 (Fig. 3, paragraph 0016) on sidewall surfaces of the dummy gate dielectric layer 202 (Fig. 3) and the dummy gate electrode layer 203 (Fig. 3).
Johnson and Han do not disclose the source-drain opening exposes a bottom surface of the sidewall spacer.  
Cheng discloses the source-drain opening 126b (Fig. 1E, paragraph 0030) exposes a bottom surface of the sidewall spacer (116, 118b, and 122b in Fig. 1E).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson in view of Han to form the source-drain opening exposes a bottom surface of the sidewall spacer, as taught by Cheng, since the shapes of first recesses 126a (Cheng, Fig. 1E, paragraph 0059) and second recesses 126b (Cheng, Fig. 1E, paragraph 0059) are designed to concentrate the stress of first strained source and drain structures 132a (Cheng, Fig. 1F, paragraph 0059) and second strained source and drain structures 132b (Cheng, Fig. 1F, paragraph 0059).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Han as applied to claims 5 and 12 above, and further in view of Kwok et al. (US 2012/0181625) (hereafter Kwok).
Regarding claim 8, Johnson in view of Han discloses the semiconductor structure according to claim 5, however Johnson and Han do not disclose a protection layer, formed on the second stress layer, wherein the protection layer is doped with third ions, and a conductivity type of the third ions is the same as a conductivity type of the second ions.  
Kwok discloses a protection layer 240 (Fig. 9, paragraph 0035), formed on the second stress layer (238, 236, and 234b in Fig. 9), wherein the protection layer 240 (Fig. 9, paragraph 0035, wherein “The fourth semiconductor material 240 may be undoped or in-situ doped with dopants the same as to the third semiconductor material”) is doped with third ions, and a conductivity type (see paragraph 0035) of the third ions is the same as a conductivity type of the second ions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson in view of Han to form a protection layer, formed on the second stress layer, wherein the protection layer is doped with third ions, and a conductivity type of the third ions is the same as a conductivity type of the second ions, as taught by Kwok, since the fourth semiconductor material 240 (Kwok, Fig. 9, paragraph 0034) may function as a contact feature to decrease the contact resistance between the third semiconductor material 238 (Kwok, Fig. 9, paragraph 0034) and a silicide layer formed subsequently.
Regarding claim 19, Johnson in view of Han discloses the method according to claim 12, however Johnson and Han do not disclose forming a protection layer on the second stress layer, wherein the protection layer is doped with third ions, and a conductivity type of the third ions is the same as a conductivity type of the second ions.  
Kwok discloses forming a protection layer 240 (Fig. 9, paragraph 0035) on the second stress layer (238, 236, and 234b in Fig. 9), wherein the protection layer 240 (Fig. 9, paragraph 0035, wherein “The fourth semiconductor material 240 may be undoped or in-situ doped with dopants the same as to the third semiconductor material”) is doped with third ions, and a conductivity type (see paragraph 0035) of the third ions is the same as a conductivity type of the second ions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson in view of Han to include forming a protection layer on the second stress layer, wherein the protection layer is doped with third ions, and a conductivity type of the third ions is the same as a conductivity type of the second ions, as taught by Kwok, since the fourth semiconductor material 240 (Kwok, Fig. 9, paragraph 0034) may function as a contact feature to decrease the contact resistance between the third semiconductor material 238 (Kwok, Fig. 9, paragraph 0034) and a silicide layer formed subsequently.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Han as applied to claim 12 above, and further in view of Chen et al. (US 2013/0207166) (hereafter Chen).
Regarding claim 13, Johnson further discloses the method according to claim 12, wherein: forming the initial first stress layer 401 (Fig. 4, paragraph 0017) includes a selective epitaxial growth process.
Johnson and Han do not disclose doping the initial first stress layer with the first ions includes an in-situ ion doping process.  
Chen discloses doping the initial first stress layer (25, 27, and 29 in Fig. 4, paragraph 0029, wherein “in-situ”) with the first ions includes an in-situ ion doping process.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson in view of Han to include doping the initial first stress layer with the first ions includes an in-situ ion doping process, as taught by Chen, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing in situ from the methods listed in Chen (e.g. in situ or implant); if this leads to the anticipated success, in the instant case providing a method of doping SiGe layer, it is likely the product not of innovation but of ordinary skill. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Han as applied to claim 10 above, and further in view of Zhou (US 2018/0366580) (hereafter Zhou).
Regarding claim 18, Johnson in view of Han discloses the method according to claim 10, however Johnson and Han do not disclose after forming the first stress layer, and before forming the second stress layer, further including: performing an annealing treatment on the first stress layer.  
Zhou discloses after forming the first stress layer 141 (Fig. 13, paragraph 0021), and before forming the second stress layer 142 (Fig. 16, paragraph 0090), further including: performing an annealing treatment 172 (Fig. 15, paragraph 0086) on the first stress layer 141 (Fig. 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson in view of Han to include after forming the first stress layer, and before forming the second stress layer, further including: performing an annealing treatment on the first stress layer, as taught by Zhou, the activation annealing 172 (Zhou, Fig. 15, paragraph 0086) may be used to enable the dopant ions to relax to positions of the lattices, and, thus, to be activated.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0181549) (hereafter Johnson), in view of Han (US 2010/0136761) (hereafter Han), in further view of Cheng et al. (US 2016/0087037) (hereafter Cheng).
Regarding claim 16, Johnson discloses a method for forming a semiconductor structure, comprising: 
providing a substrate 201 (Fig. 3, paragraph 0016) and forming a dummy gate structure (202, 203, and 204 in Fig. 3, paragraph 0021) on the substrate 201 (Fig. 3); 
forming source-drain openings 301 (Fig. 3, paragraph 0016) in the substrate 201 (Fig. 3) on both sides of the dummy gate structure (202, 203, and 204 in Fig. 3); and
wherein forming the source-drain openings 301 (Fig. 3, paragraph 0016) includes: using the dummy gate structure (202 and 203 in Fig. 4, paragraph 0021) as a mask.
Johnson does not disclose forming a first stress layer on a sidewall of a source-drain opening of the source-drain openings; and - 29 -SMIC Ref No.: 2019-00744-SH-US Attorney Docket No.: 00158.0754. OUS 
forming a second stress layer at a bottom of the source-drain opening and on the first stress layer, wherein the second stress layer fully fills the source-drain opening, and stress of the first stress layer is less than stress of the second stress layer.  
Han discloses forming a first stress layer 246 (Fig. 8, paragraph 0031) on a sidewall of a source-drain opening (regions where 242 and 244 are formed in Fig. 8) of the source-drain openings; and - 29 -SMIC Ref No.: 2019-00744-SH-US Attorney Docket No.: 00158.0754. OUS 
forming a second stress layer 248 (Fig. 8, paragraph 0031) at a bottom of the source-drain opening (regions where 242 and 244 are formed in Fig. 8) and on the first stress layer 246 (Fig. 8), wherein the second stress layer 248 (Fig. 8) fully fills the source-drain opening (regions where 242 and 244 are formed in Fig. 8), and stress of the first stress layer 246 (Fig. 8) is less (see paragraph 0050, wherein the second material 248 comprises molecules or atoms that are larger than the molecules or atoms of the first material 246/250) than stress of the second stress layer 248 (Fig. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson to include forming a first stress layer on a sidewall of a source-drain opening of the source-drain openings; and- 29 -SMIC Ref No.: 2019-00744-SH-US Attorney Docket No.: 00158.0754. OUSforming a second stress layer at a bottom of the source-drain opening and on the first stress layer, wherein the second stress layer fully fills the source-drain opening, and stress of the first stress layer is less than stress of the second stress layer, as taught by Han, since the increased tensile stress (Han, paragraph 0032) of the source and drain regions 242 and 244 (Han, Fig. 8, paragraph 0032) increases the compressive stress in the channel region 226 (Han, Fig. 8, paragraph 0032). 
Johnson and Han do not disclose etching the substrate until a portion of a bottom surface of the dummy gate structure is exposed, to form the source-drain openings in the substrate.  
Cheng discloses etching the substrate (102, 106P, and 106N in Fig. 1E) until a portion of a bottom surface of the dummy gate structure (110, 112, 114, 116, 118b, and 122b in Fig. 1E) is exposed, to form the source-drain openings 126b (Fig. 1E, paragraph 0028) in the substrate (102, 106P, and 106N in Fig. 1E).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson in view of Han to include etching the substrate until a portion of a bottom surface of the dummy gate structure is exposed, to form the source-drain openings in the substrate, as taught by Cheng, since the shapes of first recesses 126a (Cheng, Fig. 1E, paragraph 0059) and second recesses 126b (Cheng, Fig. 1E, paragraph 0059) are designed to concentrate the stress of first strained source and drain structures 132a (Cheng, Fig. 1F, paragraph 0059) and second strained source and drain structures 132b (Cheng, Fig. 1F, paragraph 0059).
Regarding claim 17, Johnson in view of Han discloses the method according to claim 16, however Johnson and Han do not disclose etching the substrate includes a wet etching process.  
Chen discloses etching the substrate 21 (Fig. 3, paragraph 0017) includes a wet etching process (see paragraph 0023, wherein “wet etch”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson in view of Han to include etching the substrate includes a wet etching process, as taught by Chen, since the anisotropic nature (Chen, paragraph 0023) of the wet etch process, forms the "V" shape on the sidewalls such that "V" shaped sidewalls (Chen, paragraph 0024) creates a more effective compressive stress in the channel region.

Allowable Subject Matter
1. 	Claims 3, 4, 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 3 would be allowable because a prior art, Han (US 2010/0136761), discloses a first stress layer 246 (Fig. 8, paragraph 0031), formed on a sidewall of a source-drain opening (regions where 242 and 244 are formed in Fig. 8) of the source-drain openings; and a second stress layer 248 (Fig. 8, paragraph 0031), formed at a bottom of the source-drain opening (regions where 242 and 244 are formed in Fig. 8) and on the first stress layer 246 (Fig. 8), wherein the second stress layer 248 (Fig. 8) fully fills the source-drain opening (regions where 242 and 244 are formed in Fig. 8), and stress of the first stress layer 246 (Fig. 8) is less (see paragraph 0050, wherein the second material 248 comprises molecules or atoms that are larger than the molecules or atoms of the first material 246/250) than stress of the second stress layer 248 (Fig. 8) but fails to disclose when a to-be-formed semiconductor structure is a P-type device, both the first stress layer and the second stress layer are made of silicon germanium, and a concentration of germanium in the first stress layer is a first concentration, and a concentration of germanium in the second stress layer is a second concentration, wherein the first concentration is smaller than the second concentration. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor structure, comprising: when a to-be-formed semiconductor structure is a P-type device, both the first stress layer and the second stress layer are made of silicon germanium, and a concentration of germanium in the first stress layer is a first concentration, and a concentration of germanium in the second stress layer is a second concentration, wherein the first concentration is smaller than the second concentration in combination with other elements of the base claims 2 and 1. 
In addition, claim 4 would be allowable because a prior art, Han (US 2010/0136761), discloses a first stress layer 246 (Fig. 8, paragraph 0031), formed on a sidewall of a source-drain opening (regions where 242 and 244 are formed in Fig. 8) of the source-drain openings; and a second stress layer 248 (Fig. 8, paragraph 0031), formed at a bottom of the source-drain opening (regions where 242 and 244 are formed in Fig. 8) and on the first stress layer 246 (Fig. 8), wherein the second stress layer 248 (Fig. 8) fully fills the source-drain opening (regions where 242 and 244 are formed in Fig. 8), and stress of the first stress layer 246 (Fig. 8) is less (see paragraph 0050, wherein the second material 248 comprises molecules or atoms that are larger than the molecules or atoms of the first material 246/250) than stress of the second stress layer 248 (Fig. 8) but fails to disclose when a to-be-formed semiconductor structure is an N-type device, both the first stress layer and the second stress layer are made of silicon phosphide, and a concentration of phosphorus in the first stress layer is a first concentration, and a concentration of phosphorus in the second stress layer is a second concentration, wherein the first concentration is smaller than the second concentration. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor structure, comprising: when a to-be-formed semiconductor structure is an N-type device, both the first stress layer and the second stress layer are made of silicon phosphide, and a concentration of phosphorus in the first stress layer is a first concentration, and a concentration of phosphorus in the second stress layer is a second concentration, wherein the first concentration is smaller than the second concentration in combination with other elements of the base claims 2 and 1.
Moreover, claim 9 would be allowable because a prior art, Kwok et al. (US 2012/0181625), discloses a protection layer 240 (Fig. 9, paragraph 0035), formed on the second stress layer (238, 236, and 234b in Fig. 9), wherein the protection layer 240 (Fig. 9, paragraph 0035, wherein “The fourth semiconductor material 240 may be undoped or in-situ doped with dopants the same as to the third semiconductor material”) is doped with third ions, and a conductivity type (see paragraph 0035) of the third ions is the same as a conductivity type of the second ions but fails to disclose a stop barrier layer, formed on the protection layer and on a sidewall surface of the dummy gate structure, a dielectric layer on the stop barrier layer, and a conductive plug in the dielectric layer, the stop barrier layer and the protection layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor structure, comprising: a stop barrier layer, formed on the protection layer and on a sidewall surface of the dummy gate structure, a dielectric layer on the stop barrier layer, and a conductive plug in the dielectric layer, the stop barrier layer and the protection layer in combination with other elements of the base claims 8, 5, and 1. 
Furthermore, claim 19 would be allowable because a prior art, Kwok et al. (US 2012/0181625), discloses forming a protection layer 240 (Fig. 9, paragraph 0035) on the second stress layer (238, 236, and 234b in Fig. 9), wherein the protection layer 240 (Fig. 9, paragraph 0035, wherein “The fourth semiconductor material 240 may be undoped or in-situ doped with dopants the same as to the third semiconductor material”) is doped with third ions, and a conductivity type (see paragraph 0035) of the third ions is the same as a conductivity type of the second ions but fails to disclose forming a stop barrier layer on the protection layer and on a sidewall surface of the dummy gate structure, forming a dielectric layer on the stop barrier layer, and forming a conductive plug in the dielectric layer, the stop barrier layer and the protection layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor structure, comprising: forming a stop barrier layer on the protection layer and on a sidewall surface of the dummy gate structure, forming a dielectric layer on the stop barrier layer, and forming a conductive plug in the dielectric layer, the stop barrier layer and the protection layer in combination with other elements of the base claims 12, 11, and 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813